DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 05/16/2022. In the paper of 05/16/2022, Applicant amended claims 16-17, 19, 24, 36, 30-31 and withdrawn claims 32-34.
All claim amendments and arguments from the paper of 05/16/2022 have been thoroughly reviewed and were found insufficient to place the instantly examined claims in condition for allowance. The Office action is a Non-Final Office action.

Status of the claims
Claims 16-34 are still pending. Claims 16-31 are currently under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 16, 19, 22-28 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because there isn’t a clear definition for what is intended by the limitation “sub-species inducing the targeted disease” is withdrawn in view of the amendment of claim 16 to clarify the limitation. However, a new rejection was necessitated by the amendment.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the limitation “homologues” lacks clarity of scope as it is not readily discernable the scope in variation in cpe sequence, cpb sequence, cpb2 sequence, etx sequence, netF sequence or netB sequence that are encompassed by this limitation is withdrawn based on the amendment of claim 19.
The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in paragraph 10 on page 3 of the Non Final Office action (OA) mailed on 02/15/2022 is withdrawn in view of the amendments made to claim 30.
The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in paragraph 11 on pages 3-4 of the Non Final Office action (OA) mailed on 02/15/2022 is withdrawn in view of the amendments made to claim 31.
The rejection of claims 16-31 under 35 U.S.C. §101 is withdrawn in view of the amendments made to claim 16.
Claim Objections
Claim 16 is objected to because of the following minor informalities: For claim 16, the limitation of  “an organic/fatty acid,” provides a concluding comma, rather than a semicolon. 
To maintain clear claim consistency, please either replace the comma in the limitation “an organic/fatty acid,” with a semi colon as shown “an organic/fatty acid;”. 
Alternatively, each member of the Markush grouping recited by claim 16, may be separated by using a comma rather than a semicolon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 newly recites the limitation “disease-inducing C. perfringens sub-species” which is indefinite as neither the specification nor the prior art provides a clear definition for what is intended by this limitation. 
Further, the specification also fails to provide any guidance regarding the scope of the limitation so it is unclear what species of C. perfringens are being claimed under the term “sub-species”. 

The limitation “C. perfringens sub-species” does not appear to be a term of art.
The prior art appears to acknowledge a C. perfringens species termed “C. perfringens type C”. (see abstract of Uzal et al., 2012, Veterinary microbiology, 156(3-4), pp.395-402) as well as Petit et al (1999, Trends in microbiology, 7(3), pp.104-110: see specifically, pg 104, left col., 1st para of section entitled “Toxins and toxinotypes”).
The prior art of Petit et al. also teaches C. perfringens types A, B, D, E and F. (see Petit et al., 1999, pg 104, left col., 1st para of section entitled “Toxins and toxinotypes” and see Table 1 on page 7 of Rood et al., 2018, Anaerobe, 53, pp.5-10). 

Table 1: reproduced from pg 7, Rood et al. (2018):

    PNG
    media_image1.png
    304
    639
    media_image1.png
    Greyscale


If Applicant intends that C. perfringens sub-species is equivalent to C. perfringens types A, B, C, D, E or F, Applicant should replace the limitation “sub-species” with “types A, B, C, D, E and  F”; or for clarity and simplicity recite the SEQ ID NOS corresponding to the claimed C. perfringens sub-species. 

If Applicant intends to provide C. perfringens sub-species as being equivalent to any C. perfringens homologue(s), then Applicant should make clear the scope of sequence variation(s) permitted for a C perfringens subspecies by reciting the percent of sequence identity for the C perfringens subspecies relative to the 969 bp C. perfringens sequence consisting SEQ ID NO: 1; or relative to the 1197 bp C. perfringens sequence consisting SEQ ID NO: 2.

If Applicant intends that “C. perfringens sub-species” should be defined specifically as cpe toxin-producing C. perfringens; beta-toxin producing C. perfringens (cpb); beta2-toxin producing C. perfringens (cpb2); epsilon-toxin producing C. perfringens (etx); netF toxin producing C. perfringens; netB toxin producing C. perfringens, then Applicant’s claim should clearly recite these types of toxin producing C. perfringens.

For claim 16, step (c), the limitations of “C. perfringens sub-species” and “species of C. perfringens” lack clarity and are indefinite as no clear definition for what is intended by any of these limitations. 
In the case of the recitation of “species of C. perfringens”, the Examiner has construed the claimed C. perfringens species as consisting either the nucleotide sequence of SEQ ID NO: 1 (netB gene sequence); or consisting of SEQ ID NO: 2 (cpa gene sequence). 
Claims 17-31 are further rejected as they depend from claim 16.

Claim 16, step (d) recites the limitation “animals identified in steps a)-c) as having C. perfringens induced disease”. 
This limitation lacks clarity because it is not known how the sample materials of the animals of steps a) and b) of claim 16 are to be provided to establish the presence of an animal having a C. perfringens induced disease since according to claim 16 as a whole, only step c) can establish C. perfringens induced disease from an analyzed animal sample material. 
Claim 16, step (c) is the only step that indicates that an animal with C. perfringens induced disease provides a sample material that shows an increase in the ratio of the first marker to the second marker in the analyzed sample material over time.
Claims 17-31 are further rejected as they depend from claim 16.

Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of limitations of step (g) and (h). 
Specifically, step (g) recites the limitation “oligonucleotides that are complementary to the oligonucleotides of paragraphs (a) to (f)”.
The limitation of step (g) does not make clear the scope of oligonucleotide complements that are being claimed by step (g) and it is not clear how to establish the complement having at least 80% sequence identity to any one of SEQ ID NO: 3, 4, 5, 6, 7 or 8 of step (g) without recitation of the length (bp) of the complement(s) relative to the full length of any one of SEQ ID NO: 3, 4, 5, 6, 7 or 8. 
To obviate the rejection of steps (g) of claims 30 and 31, Applicant may recite for step (g), that claimed oligonucleotide complements are those that are complementary to the full length of the oligonucleotides of paragraphs (a) to (f); or that claim 30, step (g) are drawn to oligonucleotides that are fully complementary to the full length oligonucleotides consisting at least 80% sequence identity to SEQ ID NOS: 3-8. 
Alternatively, step (g) of each of claims 30 and 31 may simply be amended to recite the specific SEQ ID NOS: of the complement oligonucleotides that are intended by both claims 30 and 31, step (g).

Claims 30 and 31, step (h) each recite the limitation of “oligonucleotides comprising any one of the oligonucleotides of paragraphs (a) to (g) and that are elongated by not more than 5 base pairs compared to the oligonucleotides of paragraphs (a) to (g)”. 
This limitation is confusing in both claims 30 and 31 because it is not known what sequences are encompassed in step (g) of claims 30 and 31. 

For example, where SEQ ID NO: 3 (20 b bp) consists 5’-TATACTTCTAGTGATACCGC-‘3, one oligonucleotide claimed by step (h) of claim 30 is an oligonucleotide having at least 80% sequence identity to SEQ ID NO: 3. This oligonucleotide of step (h) of claim 30, has 18 identical bp with SEQ ID NO: 3, for example 5’-GCTACTTCTAGTGATACCGC-‘3. 
If the oligonucleotide of step (h) that is mismatched to SEQ ID NO: 3 at 80% sequence identity, is further elongated by 5 bp or less, it no longer has at least 80% identity to SEQ ID NO: 3, e.g. 5’-GCATAACTTACTAAGTAGATACCGC-‘3 as compared to SEQ ID NO: 3. 
It would be unclear to the ordinary skilled artisan whether or not the oligonucleotide consisting 5’-GCATAACTTACTAAGTAGATACCGC-‘3 is encompassed by step (h) of claim 30 or not.
Additionally, there is no clear guidance on how to arrive at the elongated oligonucleotides that meets all the limitation of step (h) of claim 30 while also being complementary as provided by paragraph (g).

For example,  for claim 31, SEQ ID NO: 3 (20 b bp) consists 5’-TATACTTCTAGTGATACCGC-‘3. 
The oligonucleotide of step (g) of claim 31 also has100% sequence identity has 20 identical bp with SEQ ID NO: 3, for example 5’-TATACTTCTAGTGATACCGC-‘3. 
If the mismatched oligonucleotide that is mismatched to SEQ ID NO: 3 at 80% sequence identity is also elongated by 5 bp or less, it no longer has 100% identity to SEQ ID NO: 3 e.g. 5’-TAATAACTTACTAAGTAGATACCGC-‘3 compared to SEQ ID NO: 3.

Closest prior art
The closest prior art reference(s) is/are:
Nagpal et al. (2015, BMC microbiology, 15(1), pp.1-12) 
Nagpal et al. (2015) teach a method for detecting C. perfringens induced diseases in animals,
said method comprising: 
determining from a human stool sample, the amount of C. perfringens enterotoxin, cpe responsible for food-poisoning outbreaks and diarrheal cases (the instant first marker) and C. perfringens α-toxin phospholipase c (plc), which is chromosomally located (the instant first marker) (see abstract and pg 2, left col., 1st para and pg 2, right col, 2nd para).

Nagpal et al. do not teach determining a ratio of the first marker and the second marker, wherein an increase in the ratio of the first marker to the second marker in the analyzed sample material over time is an indication of the targeted disease, as recited in claim 16.
Nagpal et al. do not teach administering a therapeutic agent or a health promoting substance as recited in step (d) of claim 16.

Conclusion
No claims are currently allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 20, 2022